Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4874 Filed 08/04/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

THOMAS A. FOX, on behalf of himself and
all others similarly situated,

                       Plaintiff,                            Case No. 1:19-cv-11887
v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
COUNTY OF SAGINAW, by its BOARD OF
COMMISSIONERS, et al.,

                  Defendants,
_________________________________________/

 ORDER DENYING PLAINTIFF’S EMERGENCY MOTIONS [ECF Nos. 175, 176, 177]

       This matter is before the Court pursuant to Plaintiff’s Emergency Motions to Lift the Stay,

to Enter a Show Cause Order, and for Expedited Consideration. ECF Nos. 175, 176, 177. In June

2019, Plaintiff Thomas A. Fox brought this action on behalf of himself and a class of Michigan

property owners (the “Class”), alleging that Saginaw County, its treasurer, and various other

Michigan counties and county officials had unlawfully retained the surplus proceeds of tax

foreclosure sales. The Class was certified on October 16, 2020, and Messrs. E. Powell Miller and

Phillip Ellison (“Class Counsel”) were appointed to represent the class. ECF No. 124. The case is

currently stayed pending the disposition of Defendants’ appeal before the United States Court of

Appeals for the Sixth Circuit. See Fox v. Saginaw County, MI, et al., No. 21-1108 (6th Cir. 2021).

       In the pending motions, Plaintiff claims that counsel for Defendants are secretly negotiating

a settlement for the Class outside the purview of this Court and in violation of Rule 23. Judge Paul

L. Maloney recently denied a similar set of emergency motions filed by Class Counsel in the

parallel case Grainger, Jr. v. Cty. of Ottawa, No. 1:19-cv-501-PLM (W.D. Mich. 2021). For

similar reasons, Plaintiff’s Emergency Motions will be denied here.
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4875 Filed 08/04/21 Page 2 of 8




                                                      I.

                                                     A.

        On June 25, 2019, Plaintiff Thomas A. Fox filed a complaint on behalf of himself and all

others similarly situated against numerous Michigan counties and county treasurers. ECF No. 1.

He claims that Defendants have seized and disposed of property and retained the surplus equity

pursuant to Michigan’s General Property Tax Act (the “GPTA”), Mich. Comp. Laws § 211.1 et

seq. Before recent amendments,1 the GPTA allowed the statutorily defined “foreclosing

governmental unit” to retain the surplus proceeds of a tax foreclosure sale without any procedure

for compensating the owner. See M.C.L. § 211.78(m) (2015) (amended 2021).

        Plaintiff’s original complaint alleged several counts, including taking without just

compensation in violation of the Fifth and Fourteenth Amendments (Counts I, II), inverse

condemnation under Michigan law (Count III), violation of Article X, Section 2 of the Michigan

Constitution (Count IV), and excessive fine in violation of the Eighth Amendment (Count V). ECF

No. 1 at PageID.11–19.

        On September 4, 2019, Plaintiff filed an amended complaint naming additional counties

and treasurers as Defendants and adding three counts: procedural due process (Count VI),

substantive due process (Count VII), and unjust enrichment (Count VIII). ECF No. 17. After the

Amended Complaint, the roster of Defendants includes Counties Alcona, Alpena, Arenac, Bay,

Clare, Crawford, Genesee, Gladwin, Gratiot, Huron, Isabella, Jackson, Lapeer, Lenawee,

Macomb, Midland, Montmorency, Ogemaw, Oscoda, Otsego, Presque Isle, Roscommon,


1
  The amendments, which became effective on December 22, 2020, now allow a former property owner to
file a claim for “any applicable remaining proceeds from the transfer or sale of foreclosed property,” subject
to certain statutory conditions. See M.C.L. § 211.78t. However, former owners whose property was
transferred or sold “before July 18, 2020” may only file a claim if the Michigan Supreme Court orders that
its decision in Rafaeli, LLC v. Oakland Cty., 952 N.W.2d 434 (Mich. 2020), applies retroactively. M.C.L.
§ 211.78t(1)(b). The Michigan Supreme Court has yet to do so.
                                                    -2-
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4876 Filed 08/04/21 Page 3 of 8




Saginaw, Sanilac, St. Clair, Tuscola, and Washtenaw, and county treasurers Cheryl Franks,

Kimberly Ludlow, Dennis Stawowy, Richard F. Brzezinski, Jenny Beemer-Fritzinger, Kate M.

Wagner, Joseph V. Wakeley, Deborah Cherry, Christy Van Tiem, Michelle Thomas, Debra

McCollum, Steven W. Pickens, Karen Coffman, Dana M. Miller, Marilyn J. Woods, Lawrence

Rocca, Cathy Lunsford, Jean M. Klein, Dwight McIntyre, William Kendall, Diann Axford, Bridget

Lalonde, Rebecca Ragan, Timothy M. Novak, Trudy Nicol, Kelly Roberts-Burnett, Patricia

Donovan-Gray, Catherine McClary, and Shawn S. Walraven. Id.

       On January 10, 2020, this case was stayed pending the Sixth Circuit’s decision in Freed v.

Thomas, No. 18-2312 (6th Cir. 2020), which presented nearly identical facts, substantive

arguments, and jurisdictional questions. ECF No. 85. On October 16, 2020, shortly after the Sixth

Circuit’s decision in Freed, the stay was lifted and the following class was certified:

       All persons and entities that owned real property in the following counties,
       whose real property, during the relevant time period, was seized through a real
       property tax foreclosure, which was worth and/or which was sold at tax
       auction for more than the total tax delinquency and were not refunded the
       value of the property in excess of the delinquent taxes owed: Alcona, Alpena,
       Arenac, Bay, Clare, Crawford, Genesee, Gladwin, Gratiot, Huron, Isabella,
       Jackson, Lapeer, Lenawee, Macomb, Midland, Montmorency, Ogemaw,
       Oscoda, Otsego, Presque Isle, Roscommon, Saginaw, Sanilac, St Clair, Tuscola,
       and Washtenaw.

ECF No. 124 at PageID.2291. Plaintiff Thomas A. Fox was appointed class representative, and

Mr. E. Powell Miller of The Miller Law Firm PC and Mr. Phillip L. Ellison of Outside Legal

Counsel PLC were appointed class counsel. Id. at PageID.2305.

       On January 13, 2021, this Court decided several motions to dismiss filed by Defendants.

ECF No. 148. Among the various defenses raised there was the assertion that the County

Defendants were immune from suit because the GPTA specified how the “foreclosing

governmental unit” was to handle the proceeds of a tax foreclosure sale. Id. at PageID.3316.


                                                -3-
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4877 Filed 08/04/21 Page 4 of 8




Accordingly, the county defendants argued that in retaining surplus proceeds under the GPTA,

they were acting as an “arm of the State.” Id.

       This Court rejected the County Defendants’ argument because regardless of how proceeds

were handled under the GPTA, the County Defendants voluntarily elected to serve as the

foreclosing governmental unit. Id. at PageID.3317. Nonetheless, the individual county treasurers

were dismissed on the basis of qualified immunity, and several federal and state law claims against

the county defendants were dismissed for failure to state a claim. Id. at PageID.3334–35. The

remaining claims, which alleged a taking without just compensation, inverse condemnation,

violation of due process, and unjust enrichment, were allowed to proceed against the County

Defendants.

       On February 1, 2021, the County Defendants filed a timely notice of appeal from this

Court’s denial of sovereign immunity. ECF No. 153. That appeal remains pending before the

United States Court of Appeals for the Sixth Circuit. See Fox v. Saginaw County, MI, et al., No.

21-1108 (6th Cir. 2021).

       Shortly after the County Defendants’ notice of appeal was filed, Plaintiff filed a preemptive

motion to continue the proceedings during the appeal. ECF No. 155. The County Defendants

responded with a motion to stay. ECF No. 163. Both motions were fully briefed by the parties. See

ECF Nos. 164, 165. Given the “serious questions” surrounding the sovereign immunity defense,

the County Defendants’ motion to stay was granted on March 9, 2021. ECF No. 166 at

PageID.3998. The case remains stayed pending the disposition of the County Defendants’ appeal.

                                                 B.

       While the Class was pursuing relief in this Court, similar cases were being litigated in the

Western District of Michigan. Plaintiff’s Emergency Motions involve at least two of these Western


                                                 -4-
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4878 Filed 08/04/21 Page 5 of 8




District cases, both of which are before Judge Paul L. Maloney: Wayside Church v. Van Buren

Cty., No. 1:14-cv-1274-PLM (W.D. Mich. 2021) and Grainger, Jr. v. Cty. of Ottawa, No. 1:19-

cv-501-PLM (W.D. Mich. 2021).

        In Wayside, the plaintiffs initially sought to represent a statewide class of property owners

against a so-called “defendant class” that included all Michigan counties that acted as foreclosing

governmental units, including the County Defendants named in this case. See Complaint at 22–24,

Wayside, No. 1:14-cv-1274-PLM (W.D. Mich. Dec. 11, 2014). But in his recent ruling on the

Wayside defendants’ motion to dismiss, Judge Maloney dismissed the Eastern District counties as

defendants.2 Wayside, 2021 WL 1051543, at *2 (W.D. Mich. Feb. 16, 2021).

        In Grainger, a competing tax equity class action, the plaintiff opted to name most Western

District counties as individual defendants rather than seek certification of a defendant class.

Importantly, the plaintiff in Grainger is represented by the same counsel as the Class in this case.

        Leadership over the putative Western District classes remains contested. Motions for class

certification are pending in both Wayside and Grainger,3 as both cases have been stayed pending

the resolution of interlocutory appeals regarding sovereign immunity.

                                                     II.

        Plaintiff’s Emergency Motions are based on the suspected wrongdoing of Mr. Theodore

W. Seitz, an attorney who represents Van Buren County in Wayside and Defendant Washtenaw

County in this case. Upon reviewing the Sixth Circuit docket in Wayside, Class Counsel apparently

learned that Mr. Seitz was participating in a court-guided mediation with the Wayside plaintiffs.



2
  The Wayside plaintiffs themselves sought to dismiss the Eastern District counties as part of an amended
complaint, but leave to file that complaint was denied. See Wayside, 2021 WL 1051543, at *2.
3
  Class certification in Grainger was initially denied due to a statute of limitations defect. Grainger, 2021
WL 790771, at *15 (W.D. Mich. Mar. 2, 2021). Since then, however, another putative plaintiff in Grainger
has moved to intervene and to certify the class.
                                                    -5-
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4879 Filed 08/04/21 Page 6 of 8




See ECF No. 176 at PageID.4192–93. Plaintiffs argue that this mediation poses an “immediate

risk” to the Class “because it is possible that, despite the recent exclusion of the Eastern District

counties from Wayside, Plaintiffs’ counsel in Wayside might be trying to negotiate on behalf of

the [Class].” Id. at PageID.4194. Among other concerns, Plaintiff fears that such negotiations

would amount to a “reverse auction,” which is said to occur where “the defendant in a series of

class actions picks the most ineffectual class lawyers to negotiate a settlement with in the hope that

the district court will approve a weak settlement that will preclude other claims against the

defendant.” Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 282 (7th Cir. 2002). Plaintiff further

claims that, at the very least, a settlement in Wayside might produce an undesirable “yardstick” for

the resolution of this case and others. ECF No. 182 at PageID.4861.

       Accordingly, Plaintiff asks this Court “to issue a Show Cause order as to why counsel for

Wayside engaged in a mediation while competing motions under Rule 23(g) remain outstanding

in the Western District and without notifying Court-appointed class counsel here.” ECF No. 176

at PageID.4200. He also suggests that this case and the tax equity cases in the Western District

should be coordinated together. Id.

       Plaintiffs’ Emergency Motions will be denied because there is no apparent basis for

emergency relief.

       First, because plaintiff’s counsel in Wayside do not represent the Class, and Wayside itself

no longer involves any Eastern District counties, any settlement agreement reached in Wayside

would not bind the Class. Judge Maloney reached the same conclusion when he denied a similar

set of emergency motions recently filed by plaintiff’s counsel in Grainger:

       Plaintiff has not established that the mediation in Wayside at the Sixth Circuit
       involves any claims that would fall under the scope of the Fox class . . . Plaintiff
       cautions that “the Wayside case has a history of purporting to include the Fox
       Defendants within its defendant class.” But, as Plaintiff explains, those efforts have

                                                -6-
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4880 Filed 08/04/21 Page 7 of 8




        been rejected. “Van Buren [County] declined to serve as a class representative, . .
        . and no other county expressed a willingness to accept Van Buren [County’s]
        service in this role on its behalf.” And, this Court dismissed from the amended
        complaint all counties in Michigan that were not in the Western District. Because
        the counties in the Eastern District of Michigan are not part of the Wayside lawsuit,
        any settlement in Wayside could not bind those counties.

Grainger, slip op. at 3 (W.D. Mich. Jul. 29, 2021) (internal citations omitted). Second, there is no

evidence that the Wayside negotiations have even purported to resolve claims belonging to the

Class. In their response brief, Defendants represent that the “settlement negotiations in the Western

District have not involved any counties named as Defendants in this case, nor . . . any class

members who live in those counties.” ECF No. 178 at PageID.4720. While these representations

have apparently failed to persuade Class Counsel,4 it remains uncontested that the settlement

negotiations in Wayside have not involved any of the County Defendants or residents thereof.

        Third, the fact that a settlement in Wayside might set an unfavorable benchmark for this

case does not mean that this Court can or should impede the Wayside negotiations—negotiations

which, it should be emphasized, are being conducted by nonparties to this case in another judicial

district. Furthermore, as Judge Maloney noted, the risk that a settlement in one case will affect

another case “is true anytime two lawsuits bring similar claims” and “does not constitute an

emergency.” Grainger, slip op. at 3–4.

        Plaintiff’s Emergency Motions will be denied.




4
  Plaintiff dedicates much of his reply brief to identifying “red flags” of a reverse auction, including
allegations that the Wayside parties never informed the Sixth Circuit mediator of the parallel class actions.
See ECF No. 182 at PageID.4860–61. Perhaps, as Plaintiff suggests, defense counsel would rather negotiate
with plaintiff’s counsel in Wayside than with Class Counsel because of some real or perceived tactical
advantage. But whatever the inclinations of defense counsel, there is no reason to believe that Mr. Seitz or
another member of the defense team is improperly negotiating a settlement of claims in this case. Whether
any settlement in Wayside is adequate for purposes of Rule 23 is a question that should presumably be
raised in the Western District of Michigan.
                                                    -7-
Case 1:19-cv-11887-TLL-PTM ECF No. 183, PageID.4881 Filed 08/04/21 Page 8 of 8




                                                III.

       At the end of their response brief, Defendants accuse Class Counsel of acting in bad faith.

Defendants claim that they were never asked to clarify their involvement in the Sixth Circuit

mediation, and that if Class Counsel had simply contacted defense counsel, the Emergency

Motions could have been avoided. See ECF No. 178 at PageID.4720. Defendants ask this Court to

order Class Counsel to show cause as to their factual basis for the Emergency Motions and to pay

Defendants’ costs and fees in responding to the Emergency Motions. Id. at PageID.4721.

       This Court will not entertain a request for sanctions embedded within the final paragraph

of a response brief. To the extent that Defendants seek costs or fees as a sanction under Rule 11 or

28 U.S.C. § 1927, they should file a motion to that effect.

                                                IV.

       Accordingly, it is ORDERED that Plaintiff’s Emergency Motions to Lift the Stay, to Enter

a Show Cause Order, and for Expedited Consideration, ECF Nos. 175, 176, 177, are DENIED.

       Dated: August 4, 2021                                  s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                               -8-
